            Case 2:20-cv-06591-JDW Document 10 Filed 02/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GABRIEL BLACKWELL,                            :
    Plaintiff,                                :
                                              :
       v.                                     :       Case No. 2:20-cv-6591-JDW
                                              :
UNITED AUTO CREDIT,                           :
     Defendant.                               :

                                             ORDER

       AND NOW, this 12th day of February, 2021, upon review of Plaintiff Gabriel

Blackwell’s Amended Complaint (ECF No. 8), and for the reasons stated in the accompanying

Memorandum, it is ORDERED that:

       1.       The Amended Complaint is DISMISSED WITHOUT PREJUDICE;

       2.       Mr. Blackwell may file a second amended complaint on or before March 12,

2021. Any second amended complaint must identify all defendants in the caption of the second

amended complaint in addition to identifying them in the body of the second amended complaint

and shall state the basis for Mr. Blackwell’s claims against each defendant. The second amended

complaint shall be a complete document that does not rely on the initial Complaint or other

papers filed in this case to state a claim. When drafting his second amended complaint, MR.

Blackwell should be mindful of the Court’s reasons for dismissing the claims in his initial

Complaint and Amended Complaint as explained in the Court’s Memoranda;

       3.       Upon the filing of a second amended complaint, the Clerk shall not make service

until so the Court orders;

       4.       The Clerk of Court shall send Mr. Blackwell a blank copy of this Court’s current

standard form to be used by a self-represented litigant filing a civil action bearing the above-

captioned civil action number. Mr. Blackwell may use this form to file his second amended
             Case 2:20-cv-06591-JDW Document 10 Filed 02/12/21 Page 2 of 2




complaint if he chooses to do so. This form is also available on the Court’s website at

https://www.paed.uscourts.gov/documents/forms/frmcgenf.pdf.

        5.          If Mr. Blackwell does not wish to amend and instead intends to stand on his

Amended Complaint as originally pled, he may file a notice with the Court on or before March

12, 2021, stating that intent, at which time the Court will issue a final order dismissing the case.

Any such notice should be titled “Notice to Stand on Amended Complaint,” and shall include the

civil action number for this case; and

        6. If Mr. Blackwell fails to file any response to this Order, the Court will conclude that

Blackwell intends to stand on his Amended Complaint and will issue a final order dismissing this

case.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.
